                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:20-cv-00008-FDW-DSC

OLANDA SCOTT,                       )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )                           ORDER
                                    )
                                    )
ROBERT WILKIE, Secretary of         )
Department of Veterans Affairs      )
Agency,                             )
                                    )
            Defendant.              )
___________________________________ )

       THIS MATTER is before the Court on review of the docket in this matter.

       Plaintiff Olanda Scott (“Plaintiff”) filed this Title VII employment discrimination action

on January 6, 2020, naming as Defendant Robert Wilkie, identified as the Secretary of the

Department of Veterans Affairs Agency. [Doc. 1]. After granting Plaintiff in forma pauperis

status, the Court conducted initial review of Plaintiff’s Complaint pursuant to 28 U.S.C. §

1915(e)(2). The Court found that Plaintiff failed to state claim upon which relief may be granted.

[Doc. 3]. The Court allowed Plaintiff thirty (30) days from March 5, 2020 to amend his Complaint

in accordance with the terms of the Court’s Order. [Id.]. The Court advised Plaintiff that if he

failed to timely file an amended Complaint, this action would be dismissed without prejudice and

without further notice to Plaintiff. [Id.]. Plaintiff was granted a 30-day extension up to May 8,

2020 to file an amended Complaint. Plaintiff has failed to timely file an amended complaint. The

Court will, therefore, dismiss this action without prejudice.




       Case 3:20-cv-00008-FDW-DSC Document 5 Filed 05/27/20 Page 1 of 2
IT IS, THEREFORE, ORDERED that:

1.    The Plaintiff’s Complaint is dismissed [Doc. 1] without prejudice for failure to

      prosecute.

2.    The Clerk is instructed to terminate this action.


                                     Signed: May 27, 2020




                                        2

Case 3:20-cv-00008-FDW-DSC Document 5 Filed 05/27/20 Page 2 of 2
